Citation Nr: 1745018	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas.


THE ISSUES

1.  Entitlement to a higher rating in excess of 20 percent prior to December 29, 2016 and in excess of 40 percent from December 29, 2016 for diabetic neuropathy of the right sciatic nerve.

2.  Entitlement to a higher rating in excess of 20 percent prior to December 29, 2016 and in excess of 40 percent from December 29, 2016 for diabetic neuropathy of the left sciatic nerve.

3.  Entitlement to an initial separate rating in excess of 20 percent rating for right, anterior crural nerve.

4.  Entitlement to an initial separate rating in excess of 20 percent rating for left, anterior crural nerve.

5.  Entitlement to individual unemployability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) from September 2010, January 2014, and May 2017 rating decisions by the Department of Veterans Affairs in Waco, Texas.

By way of history, he filed a claim for increased rating for neuropathy of the lower extremities on June 4, 2010.  (See VA Form 21-526(b)).  A September 2010 rating decision continued the assigned ratings for neuropathy of the lower extremities.  He was sent notice of the decision on September 27, 2010.  He filed an NOD (notice of disagreement) in November 2010.  The RO issued an SOC (statement of the case) in August 2012.  He filed a timely Form 9 in October 2012.

In a January 2014 rating decision, the RO increased the rating for the right and left diabetic neuropathy sciatic nerve, assigning a separate 20 percent rating for each, effective February 28, 2013 (date of the examination).  The RO also granted a separate 20 percent rating for diabetic neuropathy of the right and left anterior crural, effective February 28, 2013.  In a May 2017 rating decision, the RO granted a 40 percent rating for diabetic neuropathy, sciatic nerve, of the right and left lower extremities, effective December 29, 2016 (date of intent to file).  However, in the notice letter the RO noted that the date of "intent to file" was September 2, 2016 not December 29, 2016.  (See letter from RO dated 9/2/16).  Instead, the file reflects that there was a phone call on December 29, 2016 regarding lack of gender information in the claims file.  Regardless, the Board finds that he completed a timely appeal of the September 2010 rating decision.  Therefore, intent to file was not necessary.  The claims were already certified on appeal in April 2015.  The Board will look to the medical evidence of record when determining effective dates for the increased ratings and not intent to file.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed.

The record suggests he is unemployable due to his diabetic peripheral neuropathy, therefore, a claim for TDIU has been inferred for consideration, as reflected on the title page.  (See April 2017 VA examination).

The Board has considered his claims and decided entitlement based on the evidence or record.  He has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Veteran and his representative have not claimed entitlement to extraschedular consideration or that the Board did not comply with duties to notify and assist.  (See January 2008 VCAA Notice).  Further, the Board grants TDIU benefits, as discussed below, and finds that he has been made "whole" with regards to occupational impairment resulting from service-connected disabilities.



FINDINGS OF FACT

1.  The Veteran first filed his claims on June 4, 2010.

2.  The appeal of the September 2010 rating decision was timely filed and certified to the Board in April 2015.

3.  Prior to December 29, 2016, the Veteran's diabetic neuropathy of the right lower extremity is manifested by no more than severe incomplete paralysis.

4.  Prior to December 29, 2016, the Veteran's diabetic neuropathy of the left lower extremity is manifested by no more than severe incomplete paralysis.

5.  From December 29, 2016 onward, the Veteran's diabetic neuropathy of the right lower extremity has been manifested by no more than complete paralysis.

6.  From December 29, 2016 onward, the Veteran's diabetic neuropathy of the left lower extremity has been manifested by no more complete paralysis.

7.  From February 28, 2013 (the date of VA examination), the Veteran's right anterior crural nerve results in severe incomplete paralysis.

8.  From February 28, 2013 (the date of VA examination), the Veteran's left anterior crural nerve results in severe incomplete paralysis.

9.  The Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  Prior to December 29, 2016, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8521 (2016).

2.  Prior to December 29, 2016, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8521 (2016).

3.  As of December 29, 2016, the criteria for a disability rating in excess of 40 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8620 (2016).

4.  As of December 29, 2016, the criteria for a disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8620 (2016).

5.  From February 28, 2013, the criteria for an initial higher separate rating of 30 percent rating for right, anterior crural nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8526 (2016).

6.  From February 28, 2013, the criteria for an initial higher separate rating of 30 percent rating for left, anterior crural nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8526 (2016).

7.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating

Increased disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. § 4.45 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs (diagnostic codes) is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Neuropathy of the Lower Extremities

At issue is whether an increased rating is warranted for neuropathy of the lower extremities.

With regard to sciatic nerve, Diagnostic Code 8521 provides that moderate incomplete paralysis is rated as 20 percent disabling and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated as 40 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  The words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

With regard to anterior crural nerve (femoral) disorders, Diagnostic Code 8526 provides ratings of 10 percent, 20 percent and 30 percent for mild, moderate or severe incomplete paralysis of this nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  Complete paralysis of the femoral nerve or paralysis of the quadriceps extensor muscle warrants a maximum 40 percent evaluation under this Code.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

A September 2010 VA examination noted complaints of progressive sensory loss.  Specifically, tingling of the skin, pricking of the skin, burning sensation of the skin, and sensory loss in the feel and ankles (distal circumferential).  Upon neurologic examination, in part, his coordination was normal.  The lower extremity sensory function was abnormal.  There was no joint involvement secondary to peripheral nerve condition or related scars.  He was diagnosed with bilateral diabetic neuropathy of the lower extremities associated with diabetes mellitus.

An October 2010 EMG/Nerve Conduction Study reflects that right peroneal motor studies were remarkable for reduced amplitude of 0.6mV.  Velocities were slowed at 40.4 m/sec.  Right superficial peroneal distal latency was prolonged at 3.63 msec with reduced amplitude of 10.1uV.  EMG (electromyogram) of the right limb showed chronic reinnervation changes in all muscles tested.  Left peroneal motor studies were remarkable for reduced amplitude of 0.8 mV.  Velocities were slowed at 38.8 m/sec.  Left posterior tibial studies were remarkable for reduced amplitude of 3.3 mV.  Velocities were normal.  Left sensory studies were remarkable for a slightly prolonged latency of 4.5 msec with reduced amplitude of 5.0 uV.  Left superficial peroneal studies were remarkable for prolonged distal latency of 3.9 msec with reduced amplitude of 7.5 uV.  EMG showed chronic reinnervation changes in all muscles tested.

An April 2011 VA treatment record reflects abnormal sensory examination of the feet with decreased sensation.  The dorsalis pedis and posterior tibial pulses were within normal limits.  He had no complains of foot pain.  (See also November 2004 VA treatment record).

An August 2012 VA treatment record reflects complaints of occasional balance problems and falls.  He used a pole/stick for balance.

A September 2012 EMG study reflects severe sensorimotor polyneuropathy of the lower extremities.  There was electrophysiologic evidence of a sensorimotor polyneuropathy affecting the lower extremities.  The changes were more axonal and demyelinating in nature.  The needle study did not show chronic denervation changes in several muscles of the lower extremities.  It was noted that "[t]his study appears worse than the NCV/EMG performed by Dr. Kevin Conner in 2010.  No sensory responses were found in today's study.  There [was] also a significant drop in the motor amplitudes in the motor responses obtained today.  This [was] consistent with progression of his polyneuropathy.  There [was] no evidence of a lumbar plexopathy, or lumbar radiculopathy, or myopathy in this study."

A January 2013 written statement from Dr. I. H. stated that he has treated the Veteran since December 30, 2004.  He suffered from severe diabetic polyneuropathy of the lower extremities.  He further stated that his condition caused numbness, tingling, burning and severe pain in the legs and feet.  The Veteran had been examined by two neurologists that have confirmed the diagnosis.  And that, despite treatment, including electrical stimulation, medication regimen of Neurontin and Metanx, his polyneuropathy has continued to get worse.  He further stated that there was no other treatment for this condition and that it was now affecting his gate.  It was very difficult for him to stand or walk for even a short amount of time.  His private physician also noted, in part, that his medical conditions have greatly affected his quality of life.  He had been unable to pursue employment due to his condition.  (See also treatment record received January 2013).

In a February 2013 DBQ (Disability Benefits Questionnaire), the Veteran was diagnosed with diabetic sensorimotor polyneuropathy in 2004.  He had constant moderate pain in the bilateral lower extremities.  He reported severe numbness and paresthesias and/or dysesthesias.  Upon examination, he had normal knee extension, flexion, ankle plantar flexion, and dorsiflexion.  He had decreased deep tendon knee reflexes, which was absent in the ankle.  He had decreased vibration and position sense of the bilateral lower extremities, but with no muscle atrophy.  He had trophic changes attributable to diabetic peripheral neuropathy.  With regard to the sciatic nerve, he had "moderately severe incomplete paralysis" of the right and left lower extremities.  With regard to the femoral nerve, he had "severe incomplete paralysis."  There were no scars or other pertinent physical findings, complications, conditions, signs and/or symptoms.  A September 2012 EMG was abnormal for the right and left leg.  The examiner opined that that his diabetic neuropathy affected his ability to walk, stand, and climb with no limitation to sedentary work.

A June 2014 private treatment record from his neurologist reflects that he had severe diabetic polyneuropathy of the lower extremities.  He reported pain in the soles of his feet and absent reflexes in legs.  He has absent vibratory sense up to the knees.  He had intermittent back pain that radiated down his left leg.  He reported increased stiffness in his back and weakness in his legs.  There was no change in bowel or bladder function.  He has arthritic changes in his back.  

A June 2014 EMG reflected sensorimotor polyneuropathy/bilateral lumbar radiculopathy.  There was electrophysiologic evidence of a sensorimotor polyneuropathy affecting the lower extremities.  The polyneuropathy has both axonal and demyelinating feature.  The examination revealed acute denervation changes in the right and left lumbar paraspinal muscles.  This was consistent with a superimposed bilateral lumbar radiculopathy, lumbar plexopathy, or myopathy.

A September 2015 x-ray of the spine showed stable appearance of the lumbar spine with degenerative changes of the lumbar spine and no significant acute radiographic abnormalities.  He also had moderate scoliosis with marked changes of degenerative disc disease throughout the lumbar spine.

A June 2016 DBQ reflected a diagnosis of diabetic peripheral neuropathy.  He reported that he began experiencing numbness and tingling in his feet.  A 2012 EMG confirmed presence of sensory motor polyneuropathy.  His symptoms continued to progress to include constant pain, paresthesias and/or dysesthesias, numbness.  Upon neurological examination, his knee extension and flexion were normal.  Ankle plantar flexion and dorsiflexion were less than normal strength.  Deep tendon reflexes were absent for the knee and ankle.  He had muscle atrophy present in the feet bilaterally.  He also had trophic changes attributable to diabetic peripheral neuropathy, which included loss of extremity hair, bilateral LE, skin was dry and flakey, and DPP 2+ palpable bilaterally (adema).  With regard to the lower extremities, he had normal sciatic nerve and mild incomplete paralysis of the femoral nerve for both extremities.  No scars or other pertinent physical findings, complications, conditions, signs and/or symptoms. 

A September 2016 DBQ for thoracolumbar spine disabilities on sensory examination showed decreased sensation in the toes, but normal ankle, thigh, and leg.  Straight leg raising test was positive for the right leg, but negative for the left.  The examiner, in part, diagnosed him with bilateral lower leg radiculopathy, DJD (degenerative joint disease), DDD (degenerative disc disease), and osteoarthritis.  He also had scoliosis which although congenital was aggravated by overuse.

A February 2017 VA treatment record reflects that a vascular examination showed that his pedal pulses were palpable, bilaterally.  His capillary refill was less than three seconds.  Upon neurological examination, his Semmes-Weinstein monofilament test showed diminished protective sensation at b/1 feet.  With regard to dermatologic changes, skin had good turgor and texture, no open lesions, and hyperkeratosis sub 4th met head b/1.  His musculoskeletal examination showed muscle strength of "5/5 with contracted toes b/1 with plantarflexed met head b/1."  He was assessed with NIDDM (insulin-dependent diabetes mellitus) with neuropathy.

A March 2017 written statement from his private physician reflects, in part, that the Veteran has been progressing every year with decreasing mobility and general motor functions.  His ability to walk was worse and he used a cane.  His condition could be categorized as "severe" since 2011; and that, since that time the condition was progressing, causing irreversible damage and reduction of mobility to his hands and feet/legs.  The physician stated that in his opinion "ambulatory skills have been drastically decreased due to his poly neuropathy.  His ability to perform normal daily activities has been decreased (if not made impossible by his condition).  He further stated that the condition would continue to progress with time at an unpredictable rate and with unpredictable side effects to the Veteran. 

An April 2017 VA examination, in part, reflects that he was diagnosed with diabetic neuropathy of the left and right lower extremity.  The most recent September 2012 EMG/NCV study showed severe sensorimotor polyneuropathy of the lower extremities.  He reported no "feelings" in his feet and ankles and that it was progressively moving up his legs to his calves.  He had stability problems and used a cane and a walker for ambulation.  He had not fallen in the past 12 months.  He had moderate pain in the lower extremities and paresthesias and/or dysesthesias.  He had severe numbness in the bilateral lower extremities.  He had problems with proprioception and balance.  His knee extension and flexion for the right and left were normal and ankle plantar flexion and dorsiflexion was less than normal for the right and normal for the left.  Brachioradialis was absent for the knee and ankle.  Light touch/monofilament testing was normal for, in part, knee/thigh; decreased for the ankle/lower leg; and absent foot/toes.  His position sense and vibration was absent for the lower extremities.  He had no muscle atrophy attributable to diabetic peripheral neuropathy.  With regard to the lower extremities, he hand incomplete paralysis of the sciatic nerve for the right and left that was moderately severe.

The examiner also stated that the right and left femoral nerve (anterior crural) test reflects severe incomplete paralysis.  He had no other pertinent physical findings, complications, conditions, signs or symptoms.  Upon the 2012 EMG study, he had abnormal lower right and left extremities.  The examiner stated that his peripheral neuropathy impacted his ability to work.  He was employed as an air safety investigatory for Bell Helicopter and traveled extensively to investigate air traffic accidents all over the world for 29 years.  His disability would disqualify him from a position driving any type of commercial vehicle.  The progressive numbness and tingling in his hands precludes performing work that requires tactile and sensory duties.  Given his deteriorating proprioception and instability/imbalance, his fall risk would disqualify him from any type of work environment due to safety.

The Veteran testified that he had no feeling below the ankles.  His extremities were cold and that he had balance problems requiring the use of a cane and/or walker.  (See Hearing Transcript pp. 6-7).

Prior to December 29, 2016, the Veteran's diabetic neuropathy of the lower extremities is manifested by no more than severe incomplete paralysis of the sciatic nerve in either lower extremity.  Indeed, the examinations indicated that the coordination was normal in September 2010.  The lower extremity sensory function was abnormal, but there was no joint involvement secondary to peripheral nerve condition.  An April 2011 VA treatment record reflects abnormal sensory examination of the feet with decreased sensation.  The dorsalis pedis and posterior tibial pulses were within normal limits.  He had no complaints of foot pain at that time.  (See also November 2004 VA treatment record).  An August 2012 VA treatment record reflects complaints of occasional balance problems and falls.  He used a pole/stick for balance.  A February 2013 DBQ reflects no muscle atrophy, but had "moderately severe incomplete paralysis" of the right and left lower extremities.  A June 2014 private treatment record reflected absent vibratory sense up to the knees.  A June 2016 DBQ reflected that his symptoms continued to progress to include constant pain, paresthesias and/or dysesthesias, numbness.  Upon neurological examination, his knee extension and flexion were normal.  Ankle plantar flexion and dorsiflexion were less than normal strength.  Deep tendon reflexes were absent for the knee and ankle.  He had muscle atrophy present in the feet bilaterally.  A September 2016 DBQ for thoracolumbar spine disabilities on sensory examination showed decreased sensation in the toes, but normal ankle, thigh, and leg.  Straight leg raising test was positive for the right leg, but negative for the left.  

From December 29, 2016 onward, the Veteran's diabetic neuropathy of the lower extremities has been manifested by complete paralysis.  An April 2017 VA examination, in part, showed stability problems and used a cane and a walker for ambulation.  He had not fallen in the past 12 months.  He had moderate pain in the lower extremities and paresthesias and/or dysesthesias.  He had severe numbness in the bilateral lower extremities.  He had problems with proprioception and balance.  His knee extension and flexion for the right and left were normal and ankle plantar flexion and dorsiflexion was less than normal for the right and normal for the left.  Brachioradialis was absent for the knee and ankle.  Light touch/monofilament testing was normal for, in part, knee/thigh; decreased for the ankle/lower leg; and absent foot/toes.  He had no muscle atrophy attributable to diabetic peripheral neuropathy.

From February 28, 2013 (date of the VA examination), the Veteran's right and left anterior crural nerve sensory symptoms is essentially commensurate with severe incomplete paralysis.  (See February 2013 VA examination).  An April 2014 VA examination also reflected severe incomplete paralysis.  This is also supported by the April 2017 VA examination, where the examiner stated that his neurological examination showed severe incomplete paralysis.

The Board notes that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate him for the actual impairment of earning capacity.  See 38 C.F.R. § 4.14 (noting that the evaluation of the same disability under various diagnoses is to be avoided).  The Court has indicated that the critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App 259, 262 (1994).

The Board is also cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  C.F.R. § 4.68.  In the present case, Diagnostic Codes 5165, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all would warrant a 40 percent rating.  38 C.F.R. § 4.71a.  This is the maximum allowable rating and and there are no other relevant diagnostic codes which would not result in pyramiding or would further exceed the allowed rating under the amputation rule.

In conclusion, a higher rating in excess of 20 percent prior to December 29, 2016 and in excess of 40 percent from December 29, 2016 for diabetic neuropathy of the right and left sciatic nerve is denied.  An initial separate rating of 30 percent rating for right and left anterior crural nerve is granted.

III. TDIU

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Combining these disability ratings under 38 C.F.R. § 4.25, the Veteran is in receipt of a combined evaluation of 70 percent with two rated as 40 percent disabling.  Therefore, the schedular criteria are met under 38 C.F.R. § 4.16 (a).

Here, the record shows that he has a B.S. in History and a political science minor.  (See February 1970 VA Serviceman's Application for Program of Education or Training dated February 1970).  He was last employed by Bell Helicopter for 26 years as an inspector.  (March 2017 Hearing Transcript, 14).

The Veteran is service-connected for diabetic neuropathy of the sciatic and anterior crural nerves, peripheral neuropathy of the upper and lower extremities, and degenerative disc disease of the lumbosacral spine, diabetes mellitus, and hearing loss.  These disabilities combine to at least a 100 percent from December 29, 2016.  Thus, the Veteran meets the schedular requirements to trigger the application of TDIU under Section 4.16(a).  The question now turns on whether his service-connected disabilities render him unable to a secure or follow substantially, gainful occupations.

In an April 2017 VA examination for his service-connected peripheral neuropathy, the examiner opined that the Veteran was unable to secure and follow a substantially gainful occupation.  Specifically, the examiner stated that his peripheral neuropathy impacted his ability to work.  He was employed as an air safety investigatory for Bell Helicopter and traveled extensively to investigate air traffic accidents all over the world for 29 years.  His disability would disqualify him from a position driving any type of commercial vehicle.  The progressive numbness and tingling in his hands precludes performing work that requires tactile and sensory duties.  Given his deteriorating proprioception and instability/imbalance, his fall risk would disqualify him from any type of work environment due to safety.  He was clinically stable at the time and did not report chest pain, sob, dizziness, slurred speech or weakness at the present time.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Thus, resolving all reasonable doubt in the Veteran's favor, considering the combined impairment of these disabilities, the evidence shows that the service-connected disabilities prevent him from maintaining substantially gainful employment.  The evidence is in favor of the grant of TDIU.  See 38 U.S.C.A §5107.


ORDER

A higher rating in excess of 20 percent prior to December 29, 2016 and in excess of 40 percent from December 29, 2016 for diabetic neuropathy of the right sciatic nerve is denied.

A higher rating in excess of 20 percent prior to December 29, 2016 and in excess of 40 percent from December 29, 2016 for diabetic neuropathy of the left sciatic nerve is denied.

From February 28, 2013, an initial separate rating of 30 percent rating for right, anterior crural nerve from April 14, 2014 is granted.

From February 28, 2013, an initial separate rating of 30 percent rating for left, anterior crural nerve is granted.

Entitlement to a total disability rating based on individual unemployability is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


